UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7085


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

FREDERICK LYNN SELLERS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00058-CWH-1)


Submitted:   September 9, 2015        Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lynn Sellers, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Lynn Sellers appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.         United     States      v.     Sellers,     No.

4:01-cr-00058-CWH-1 (D.S.C. July 6, 2015).                    We dispense with

oral    argument   because      the    facts    and   legal    contentions        are

adequately     presented   in    the    materials     before       this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2